DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   B.B.S., a minor child, G.S.S., a minor child, by and with their next
                       friend, A.S.S., and K.S.S.,
                               Appellants,

                                      v.

                MARIA RAQUEL RODRIGUEZ-MURGUIA,
                            Appellee.

                              No. 4D15-0257

                               [May 11, 2016]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Barbara W. Bronis, Judge; L.T. Case No. 562014DR002854.

  Charles E. Jarrell of Benincasa Law Firm, P.A., Vero Beach, for
appellants.

   Maria Raquel Rodriguez-Murguia, Port St. Lucie, pro se.

CONNER, J.

   Appellants (“the Children”) appeal the trial court’s order dismissing
their cause of action to determine maternity. We reverse because the trial
court should have allowed the Children to establish maternity by way of a
declaratory action under Chapter 86, Florida Statutes.

    The Children filed a petition as “an action for paternity and to determine
parental responsibility, time-sharing, and/or child support under chapter
742, Florida Statutes, or, in the alternative, for a declaratory judgment
establishing maternity pursuant to Florida Statute § 86.011.” (emphasis
added). The petition was filed against Appellee, who was alleged to be the
biological and legal mother of the Children. In the petition, the Children
alleged that the person listed as their mother on their birth certificates is
“a fictitious or nonexistent person.”          The petition requested that
“maternity” be established under Chapter 742 or 86, Florida Statutes, and
also requested a parenting plan and child support. Appellee admitted all
allegations and agreed to all of the relief requested.

   On its “own motion,” the trial court entered an order dismissing the
case with prejudice. Attached to the dismissal order was a copy of another
dismissal order entered in a separate case, previously filed by Appellee,
before the same court. In the previous case, Appellee and the Children’s
father filed a joint petition seeking to establish the maternity of the
Children by way of a petition filed pursuant to Chapter 742. In the
previous case, the trial court entered an order to show cause as to why the
case should not be dismissed for failure to state a cause of action. In
response to the order to show cause, Appellee explained that on the
Children’s birth certificate, a female’s name appears as the mother of the
Children. Appellee signed the birth certificate as the mother using a false
name because she was not in the country legally. When Appellee tried to
amend the Children’s birth certificates to correctly identify herself as their
mother, each state where the Children were born would not authorize the
change without a court order. Also, both states would not authorize a
court proceeding to change the name of the birth mother because the
Children were no longer living in those states. As grounds for amending
the birth certificates, each state apparently would recognize a foreign order
which establishes the fact of parentage. 1 Just as in this case, the trial
court dismissed the action in the previous case because “[i]n the view of
this court, no cause of action exists under Florida law to determine
paternity of a biological mother.”

    We determine that the trial court erred in failing to grant the Children
relief pursuant to Chapter 86, Florida Statutes. Section 86.011, Florida
Statutes (2014), states:

      The circuit and county courts have jurisdiction within their
      respective jurisdictional amounts to declare rights, status, and
      other equitable or legal relations whether or not further relief is
      or could be claimed. No action or procedure is open to
      objection on the ground that a declaratory judgment is
      demanded. The court’s declaration may be either affirmative
      or negative in form and effect and such declaration has the
      force and effect of a final judgment. The court may render
      declaratory judgments on the existence, or nonexistence:

      (1) Of any immunity, power, privilege, or right; or




1
 An order pursuant to a petition to change name would not have been sufficient,
as both states require a judicial determination as to parentage.


                                      2
      (2) Of any fact upon which the existence or nonexistence of such
      immunity, power, privilege, or right does or may depend,
      whether such immunity, power, privilege, or right now exists
      or will arise in the future. Any person seeking a declaratory
      judgment may also demand additional, alternative, coercive,
      subsequent, or supplemental relief in the same action.

§ 86.011, Fla. Stat. (2014) (emphasis added). Both the United States
Supreme Court, and our supreme court, have recognized the fundamental
rights of parents. See, e.g., Troxel v. Granville, 530 U.S. 57, 66 (2000)
(“[W]e have recognized the fundamental right of parents to make decisions
concerning the care, custody, and control of their children.”); D.M.T. v.
T.M.H., 129 So. 3d 320, 338 (Fla. 2013) (“As the United States Supreme
Court has pronounced and this Court has stated, therefore, a biological
connection gives rise to an inchoate right to be a parent that may develop
into a protected fundamental constitutional right based on the actions of
the parent.”). Therefore, there is clearly a right, even a fundamental one,
for which a fact, maternity, depends. Thus, the trial court had jurisdiction
to establish maternity under Chapter 86. Our supreme court has also
recognized the right of a parent to bring a declaratory judgment action to
establish parentage “where such adjudication is necessary to the
determination of existing rights or duties between parties to an actual
controversy or dispute.” Kendrick v. Everheart, 390 So. 2d 53, 57-58 (Fla.
1980). Since the Children brought the action against Appellee to establish
maternity in conjunction with a request for child support and a parenting
plan, there is a dispute for which a determination of maternity is
dependent. 2

  We therefore reverse the trial court’s order dismissing the Children’s
complaint, and remand for proceedings consistent with this opinion.

    Reversed and remanded.

CIKLIN, C.J. and KLINGENSMITH, JJ., concur.

                           *         *         *

    Not final until disposition of timely filed motion for rehearing.



2
  We do not address in this appeal the propriety of the trial court’s ruling
dismissing the prior proceeding under Chapter 742.


                                     3